Case 1:19-cr-10080-NMG Document 862-42 Filed 02/20/20 Page 1 of 2




         EXHIBIT
           “41”
       Case 1:19-cr-10080-NMG Document 862-42 Filed 02/20/20 Page 2 of 2




The Honorable Nathaniel M Gorton,

. I adopted Michelle as my big sister close to 25 years ago. As a pre-teen I immediately gravitated to her
  confidence, strength, and caring, loving, generous, and compassionate personality.

When I was 12 years old I went on a family vacation with Michelle and Family. Outside of instantly
feeling like a member, Michelle took care of me when I fell ill on the trip. This was before Michelle was a
wife and had children of her own as a mother. She didn't hesitate to comfort, soothe, and make me feel
safe in an unfamiliar place and in illness. The bond that sealed in our sisterhood was that of full trust,
commitment, and love!

Michelle continued to support me through attending major milestones in my life. She was there for my
youth sporting events and there for more major milestones in my life such as graduates, bridal
celebrations and my wedding last year.

Michelle fearlessly without knowing paved the way for me to always be the true and best version of
myself as a strong, loyal, sincere, and confident person.

Michelle continued through my integrity, honesty, and commitment and dedication to her family and
friends are pillars of who Michelle is as a person.

I need to let Michelle know this more often that her influence on me as a pre-teen years, teen, young
adult, to now wife and prayerfully motherhood has assisted in guiding me to be the successful, confident,
positive, and loving woman I am today. She means the world to me. She gives herself so unselfishly. I
completely trust in her goodness and loving spirit. I an:i richly blessed to have a big sister like you!

Sincerely,



                 aynes
